                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 COMBE INC.,
     Plaintiff,

                V.                                          Civil Action No. l:17-cv-00935


 DR. AUGUST WOLFF GMBH & CO.
 KG ARZNEIMITTEL,
         Defendant.



                                              ORDER


       This matter came before the Court for a bench trial on plaintiffs action, brought pursuant

to U.S.C. § 1071(b)(1), seeking reversal of the Trademark Trial and Appeal Board's decision

dismissing plaintiffs opposition to defendant's application to register the VAGISAN mark. On

May 23, 2019, the Court's Findings of Fact and Conclusions of Law ("FFCL") were filed under

seal, and Judgment was entered in favor of plaintiff in accordance with Rule 58, Fed. R. Civ. P.

       By Order dated May 23, 2019, the parties were directed to identify what information, if

any, contained in the FFCL that the parties contend must be redacted in the copy ofthe FFCL that

is filed in the public record in order to preserve the confidentiality ofcommercially sensitive data.

In response, plaintiff filed a pleading reflecting that plaintiff did not contend any information

needed to be redacted (Dkt, 142). Defendant also filed a pleading (Dkt. 143), which requested to

redact only the sales figure corresponding to Target Corporation's sales of the UP & UP-branded

Vagicaine product that is listed in paragraph 44 of the FFCL. Because Target Corporation, a

nonparty to this action, designated that sales figure as Highly Confidential-Attorneys' Eyes Only

pursuant to the Protective Order entered in this case (Dkt. 41), it is appropriate to redact the sales

figure in the copy ofthe FFCL that will be filed in the public record.



                                                  1
